NOTE: This order is n0nprecedentia1.
United States Court of Appeals
for the 1FederaI Circuit
TURNER CONSTRUCTION CO., INC.,
Plaintiff-Appellee,
V.
UNITED STATES,
Defendan,t-Appellan.t,
and
MCCARTHY/HUNT, JV,
Defen,dant,
and
B.L. HARBERT-BRASFIELD & GORRIE, JV,
Defendant-Appellant.
2010-5146, -5158
Appea1s from the United StateS C0urt of Federal
C1aims in case n0. 10-CV-195, Seni0r Judge B0hdz-111 A.
Futey.
ON MOTION
Bef0re PROST, Circu,it Judge.

'I'URNER CONSTRUCTION V. US 2
ORDER
B.L. Harbert-Brasfie1d & Gorrie, JV (Harbert-Gorrie)
submits a motion seeking a stay, pending appeal, of the
judgment of the United States Court of Federal C1aims.
Harbert-Gorrie further requests that the court enter an
immediate temporary stay pending disposition of its
motion.
Upon consideration thereof,
IT ls 0RDERED THAT:
(1) Turner Construction Co., Inc. and the United
States are directed to respond no later than September
27, 2010.
(2) Harbert-Gorrie’s request for an immediate tempo-
rary stay, pending disposition of its motion for a stay,
pending appeal, is denied.
FoR THE CoURT
SEP 20 2010
Date
cc: Scott M. McCa1eb, Esq.
Mark D. Co11ey, Esq.
Laurence Schor, Esq.
Anuj Vohra, Esq.
S17
/s/ J an Horba13§
Jan Horba1y
C1erk
FlLED
us com 0F APPEALs ms
ms FEnERAL macon
SEP 2 0 fm
.lAN |'!DRBALY
CLERK